DETAILED ACTION
Status of Claims
This action is in response to the application filed on 12/4/2018 for application 16/209,363. Claim 1 – 20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2019 and 9/13/2022are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4, 5, 6, 7, 8, 9, 13, 14, 18, 19 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4, 13 and 18 recite the limitation “the logic library".  There is insufficient antecedent basis for this limitation in the claim. For the examination purpose the limitation is interpreted as “a library”. 

Claim 5, 6, 8, 14, 19 and 20 recite the limitation “high-level" which is a relative term and renders the claim indefinite. The term "high-level" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	Dependent claim including Claim 7 and 9, are rejected with the same reason. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 10, 12, 13, 15, 17 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fernando, US_20200293899, Using Hierarchical Representation for Neural Network Architecture Searching, 2018.

Regarding Claim 1, Fernando discloses: 
A system for self-constructing a neural network, comprising: a processor; a communication interface; and a memory having executable code stored thereon, wherein the executable code (Fernando, para. 0110, where can be implemented in a computer system [processor, memory having executable code stored] … a communication network [communication interface]), when executed by the processor, causes the processor to:
access a building block library, wherein the building block library is a hybrid hierarchical library comprising one or more library blocks (Fernando, 0009, where the operation [building block] between any pair of nodes …. primitive operations [building block/parent structure] which constitute the lowest level [parent] of the hierarchy; 0011 where each graph performs an operation described later as motif [non-parent building block]; 0043, where a pool [library] of available operations o=(o1, o2, …); i.e., the library including a mix [hybrid] of primitive and non-primitive operations and different levels [hierarchical]) having adaptability characteristics embedded (Fernando, 0022 - 0023, where mutating may comprise … selecting a graph (motif) [building block] in the selected level … replacing an operation corresponding to an edge connecting the selected nodes with another operation; i.e., the motif [building block] is adaptive to the random changes in the mutation process), the one or more library blocks comprising flexible parent structures with configurable characteristics (Fernando, 0016, where primitive neural network operation [parent structure] may include, for example, one or more convolution operations, … preferably such a convolution operation is configured [flexible/ configurable] such that when performed on a feature map it leaves an input resolution of the feature map unchanged [configurable characteristics]); 
select, from the one or more library blocks, a first set of library blocks; and automatically generate a neural network using a self-constructing neural network architecture, wherein the neural network comprises a first set of library blocks (Fernando, fig. 5 & para. 0068, where step 501 and 502 are to initialize a population of genotypes; the genotypes includes operations [library blocks] selected from the list of available operations [first set of library blocks]; para. 0080, where in step 504, each sample genotype is assembled to form [automatically generate using a self-constructing neural network architecture] a corresponding sample neural network ).

	Regarding Claim 3, Fernando further discloses: 
the configurable characteristics comprise depth, functional characteristics, ensembling, robustness, or boosting options for in-situ optimization of performance (Fernando, 0016, where primitive neural network operation [parent structure] may include, for example, one or more convolution operations, … preferably such a convolution operation is configured such that when performed on a feature map it leaves an input resolution of the feature map unchanged [configurable functional characteristics]).

Regarding Claim 4, Fernando further discloses: 
the logic library comprises training data for training the neural network (Fernando, para. 0005, where the neural network system maybe trained by supervised learning based on a training set [training data]; i.e., the system involve training data collection [library]), wherein the neural network is pre-trained using a combination of other neural networks (Fernando, fig. 5 & para. 0082, where step 504 & 505 are not being performed for the first time such that a given sample neural network has already been trained [pre-trained]; para. 0070 – 0075, where during the mutation process 502, a number of target motif are changed while others remain same. The motifs, which remain same, may have been trained [pre-trained] in the prior generation, with prior motifs [and thus with other neural network], that has been changed in the mutation process).

Regarding Claim 10, Claim 10 is the corresponding controller claim of Claim 1. Fernando further discloses: A controller for self-constructing a neural network, wherein the controller performs construction, reconfiguration toward optimization, and adaptation of the neural network, the controller comprising a processor communicatively coupled to a communication interface and a memory having executable stored thereon (Fernando, para. 0110, where can be implemented in a computer system [controller with processor, memory having executable code stored] … a communication network [communication interface]. Claim 10 is rejected with the same reason as Claim 1. 

Regarding Claim 12 and 13, Claim 12 and 13 are the corresponding controller claim of Claim 3 and 4. Claim 12 and 13 are rejected with the same reason as  Claim 3 and 4. 

Regarding Claim 15, 17 and 18, Claim 15, 17 and 18 are the corresponding computer-implemented method claim of Claim 1, 3 and 4. Fernando further discloses computer-implemented method (Fernando, para. 0110, where can be implemented in a computer system). Claim 15, 17 and 18 are rejected with the same reason as Claim 1, 3 and 4. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 5, 6, 8, 11, 14, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fernando, US_20200293899, Using Hierarchical Representation for Neural Network Architecture Searching, 2018 in view of Kousu, Imbalanced Dataset Sample, Github, Jun, 2018.

	Regarding Claim 2, Fernando further disclose:
provide a first set of input data to the neural network; receive a first set of output data from the neural network; detect that the first set of output data does not meet a termination condition (Fernando, fig. 5, where step 504 train the neural network with training data [input data]; para. 0025, where evaluating the fitness value … the network’s accuracy at performing a computational task [using the received output data]; fig. 5, where step 507, determine termination using the best fitness value); 
modify, using an algorithm, a structure within the neural network (Fernando, fig. 5, where step 508 mutate genotypes [modify structure within neural network using genetic algorithm])
provide a … set of input data to the neural network; receive a second set of output data from the neural network; detect that the second set of output data meets the termination condition (Fernando, fig. 5, where after step 508, repeat step 503 - 507);
and perform real-time optimization of the neural network (Fernando, fig. 5, where step 504 train [real-time optimization] the neural network).
	Fernando does not explicitly disclose:
provide a second set of input data to the neural network; receive a second set of output data from the neural network; 
	Kousu explicitly discloses:
provide a second set of input data to the neural network; receive a second set of output data from the neural network (Kousu, page. 3, where in each epoch, the loader will sample the entire dataset and weight your samples inversely; i.e., in each training and each epoch, the training dataset are resampled and are different); 
Fernando and Kousu both teach training of neural network and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Fernando’s disclosure of the method for searching neural network architecture with Kousu’s disclosure of data resampling technique to deal with imbalanced dataset to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification in order to reduce the bias of the model (Kousu, page, 2, para. 1).

Regarding Claim 5, Fernando further discloses: 
the algorithm is a custom, multi-objective genetic-based algorithm, wherein the algorithm comprises (Fernando, para. 0078 where fitness value e.g. validation accuracy obtained by training a neural network system including a neural network based on the genotype from scratch for a fixed number of steps; i.e., the fitness evaluation is a combination of number of training steps and the accuracy [multi objective]), for each library block, i) a high-level spec mode (Fernando, para. 0083, where the first neural network system may be generated according to a first template e.g. a predetermined architecture [high-level spec] of multiple neural network sections; i.e., the operations and primitive operations [library block] of the initial neural network is specified by a high level architecture); and ii) an in-situ optimization mode to optimize block performance (Fernando, para. 0069, where in step 502, the initial genotype(s) are diversified by applying a plurality of random mutations to form a population of neural network representations; i.e., the building blocks of neural network are boosted into a search space to search [optimize] the blocks that performs well).
 
	Regarding Claim 6, Fernando further discloses:
	modifying a structure within the neural network comprises: determining a balance of real-time robustness, efficiency, and performance (Fernando, para. 0078, where fitness value e.g. validation accuracy [performance] obtained by training a neural network system including a neural network based on the genotype from scratch for a fixed number of steps [real-time robustness, efficiency]; i.e., to determine the fitness of neural network considering both the training robustness/efficiency and the model performance); and generating a random, high-level alteration within the neural network (Fernando, para. 0087, where in step 508 … mutated [modify] by the process described in relation to step 502; para. 0070 – 0074, where mutation of step 502 maybe carried out using the following action …  sample a random node …  i.e., the mutation randomly alternate the neural network structure which is higher level compare to the other mutation method such as alternating the network parameter).

Regarding Claim 8, Fernando in view of Kousu further discloses: 
the random, high-level alteration is customized toward an adversarial scenario ( Fernando’s disclosure of the random architecture search is based on the fitness of the model on the training data set; combining with the training data sampling technique of Kousu to balance between the minor class [adversarial scenario] and the major class).

Regarding Claim 11 and 14, Claim 11 and 14 are the corresponding controller claim of Claim 2 and 5. Claim 11 and 14 are rejected with the same reason as  Claim 2 and 5. 

Regarding Claim 16, 19 and 20, Claim 16, 19 and 20 are the corresponding computer-implemented method  claim of Claim 2, 5 and 6. Claim 16, 19 and 20 are rejected with the same reason as Claim 2, 5 and 6. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fernando, US_20200293899, Using Hierarchical Representation for Neural Network Architecture Searching, 2018 in view of Kousu, Imbalanced Dataset Sample, Github, Jun, 2018, further in view of AWS Retraining Models on New Data - Amazon Machine Learning Developers Guide, 2015.

Regarding Claim 7, Fernando in view of Kousu do not explicitly discloses: 
the algorithm performs continuous optimization beyond design time for real-time learning adaptation.
AWS explicitly discloses: 
the algorithm performs continuous optimization beyond design time for real-time learning adaptation (AWS, para. 1, where for a model to predict accurately, the data that is making predictions on [during inference/beyond design time] must have a similar distribution … it is a good practice to continuously monitor the incoming data and retrain [optimize] your model).
Fernando (in view of Kousu) and AWS both teach techniques of neural network implementation and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Fernando (in view of Kousu)’s disclosure of network architecture search with AWS’s disclosure of constant fitness monitoring the of the model to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification in order to keep the prediction accuracy (AWS, para. 1).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fernando, US_20200293899, Using Hierarchical Representation for Neural Network Architecture Searching, 2018 in view of Kousu, Imbalanced Dataset Sample, Github, Jun, 2018, further in view of Prechelt, Early Stopping but When, Neural Networks: Tricks of the Trade, 2nd Ed. Springer, pp 53 - 67, 2012.

Regarding Claim 9, Fernando in view of Kousu do not explicitly discloses: 
the algorithm comprises a custom termination function based on adversarial testing and conditions for building blocks.
Prechelt explicitly discloses: 
the algorithm comprises a custom termination function based on adversarial testing and conditions for building blocks (Prechelt, sec. 2.1, para. 4, where GLα : stop [termination] after first epoch t with GL(t)>α; GL(t) = 100(Eva(t)/Eopt(t) -1); i.e., the stopping condition is based on the evaluation of error/cost of the current neural network parameters [conditions]; in Kousu’s disclosure, the cost/error is based on the testing of adversarial scenario).
Fernando (in view of Kousu) and Prechelt both disclose training of machine learning model and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Fernando (in view of Kousu)’s disclosure of model learning on imbalanced data with Prechelt’s disclosure of early termination condition based on the model’s error/cost to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification in order to avoid the overfitting of models (Prechelt, abs. ln. 1 – 3).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIEN MING CHOU whose telephone number is (571)272-9354. The examiner can normally be reached Monday- Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAKI KAKALI can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C./Examiner, Art Unit 2122                                                                                                                                                                                                        
/BRIAN M SMITH/Primary Examiner, Art Unit 2122